PER CURIAM.
We initially accepted jurisdiction to review the decision of the First District Court of Appeal in Winslow v. School Board of Alachua County, 48 So.3d 81 (Fla. 1st DCA 2010), based on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. After further consideration, we conclude that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.